DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Priority
This Application was filed August 14, 2020 and is a National Stage filing under 35 U.S.C. § 371 of International Patent Application No. PCT/EP2019/053525, filed February 13, 2019, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional patent application No. 62/630,907, filed February 15, 2018.

Preliminary Claim Amendment
Amended claims dated August 14, 2020 have been entered.
Claims 1-12, 21-22, 24-26 and 28-30 are pending. 
Claims 13-20, 23 and 27 were cancelled by the Applicant.

Information Disclosure Statements
The IDS’s dated August 02, 2021 and May 14, 2021 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compounds according to the Markush genus of formula (I) set forth in independent claim 1, salts and compositions thereof and methods of use thereof:

    PNG
    media_image1.png
    313
    742
    media_image1.png
    Greyscale

The compounds have functional activity as inhibitors of the TRPC6 ion channel.  TRPC6 is a non-selective cation channel which has numerous physiological roles and is important in a diverse array of disease states, see for example the review Dietrich (“TRPC6: Physiological Function and Pathophysiological Relevance”, Handbook of Experimental Pharmacology, vol 222. 2014).
Compounds sharing some chemical similarity with instant formula (I) are known in the prior art.  See, for example US 20080280916, the abstract and preparation 5 at page 18, etc.  The reference compounds share the same central chemical template as that of instant formula (I).  For example preparation 5 makes the compound “[4-(6-aminopyridazin-3-yl) piperazin-1-yl] (2-trifluoromethyl-phenyl)methanone”:

    PNG
    media_image2.png
    370
    583
    media_image2.png
    Greyscale

This compound is used as an intermediate to make compounds where the amine function is further modified.  The compound differs substantially in structure from that claimed and there is no reason why a skilled artisan would make such changes.
A number of inhibitor compounds are described in the prior art which have chemical structures completely unrelated to that claimed, see for example EP2556829 (IDS), WO2012037349 (IDS), CN107253952, Urban (Molecular Pharmacology 2016, 89, 197-213), and Zhou (J. Nat. Prod. 2018, 81, 4, 913–917).  None of these references remotely suggest compounds with structural features related to instant formula (I) as TRPC6 inhibitors. 
The closest prior art to the claimed compounds is represented by the reference WO2019081637 which has common applicant/inventor(s) with the instant application and has an earlier effective filing date than the instant claims.  A number of related patents and patent application publications disclose similar subject matter: US20190169167, US10800757, US10889568, US20210163449, US 20210053935, WO2019161010, WO 2020208002 and WO 2021209510. The compounds described, taught and claimed in these references have the same utility as but differ substantially in structure, from those of the instant claims.  In particular, the instant claims require that a “biaryl” type moiety be attached to the carbonyl group on the “left side” of the structure while these references teach an oxygen linked biaryl-ether type moiety at this same position.  See, for example formula (I) of WO2019081637 at page 7 and example 1 at page 17, etc:

    PNG
    media_image3.png
    218
    513
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    336
    759
    media_image4.png
    Greyscale

The oxygen-linked moiety “R1-L-O-” at the “left side” of the reference compounds is a required feature according to the generic teachings.  The instant compounds fall outside the scope of the reference teachings and there is no particular reason why for example the ether linkage -O- would be deleted to provide for a compound with a direct biaryl linkage as instantly required.  Further, such compounds would be expected to have different electronic and conformational properties than those exemplified in the references such that these structural modifications would not predictably give compounds with similar functional activity.  
The present claims are allowable over the prior at for at least these reasons.

Conclusion
	Claims 1-12, 21-22, 24-26 and 28-30 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625